      Case 2:20-cv-01792-BWA-DMD Document 13 Filed 08/13/20 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


EDDIE BROWN                                                        CIVIL ACTION

VERSUS                                                             NO. 20-1792

THE PHOENIX INSURANCE                                              SECTION M (3)
COMPANY


                                    ORDER & REASONS
       Before the Court is a motion to remand filed by plaintiff Eddie Brown,1 to which

defendant The Phoenix Insurance Company (“Phoenix”) responds in opposition.2             Having

considered the parties’ memoranda, the record, and the applicable law, the Court denies the

motion to remand, finding that Phoenix has met its burden of establishing the requisite amount in

controversy.

I.     BACKGROUND

       This case involves a personal injury. Brown filed this action against Phoenix in the 23rd

Judicial District Court, Parish of St. James, State of Louisiana, seeking to recover on his

uninsured/underinsured motorist insurance policy for injuries he allegedly sustained in an

automobile accident.3 Specifically, Brown alleges that on April 8, 2019, he was driving on LA

3125 in St. James Parish when he stopped for a red light at the intersection with LA 642.4

Thaddus Wilson, who was driving a truck behind Brown, failed to stop and rear-ended Brown’s

vehicle.5 Brown alleges that he sustained damages for past, present, and future pain, suffering,

disability, mental anguish, loss of enjoyment of life, medical expenses, and loss of income and




       1
         R. Doc. 7.
       2
         R. Doc. 9.
       3
         R. Doc. 1-3 at 3.
       4
         Id.
       5
         Id.
      Case 2:20-cv-01792-BWA-DMD Document 13 Filed 08/13/20 Page 2 of 4




earning potential.6 On June 19, 2020, Phoenix received Brown’s medical records which show

that he has undergone two lumbar steroid injections to treat several herniated and bulging discs.7

       On June 23, 2020, Phoenix removed this action to this Court alleging diversity subject-

matter jurisdiction under 28 U.S.C. § 1332.8 Phoenix alleges that the parties are completely

diverse as it is a citizen of Connecticut, and Brown is a citizen of Louisiana.9 Phoenix also

alleges that there is more than $75,000 in controversy as evidenced by the injuries documented in

Brown’s medical records.10 Finally, Phoenix points out that Brown has not stipulated that his

damages do not exceed the jurisdictional threshold.11

II.    PENDING MOTION

       Brown filed the instant motion to remand arguing that Phoenix did not meet its burden of

demonstrating that the requisite amount in controversy was satisfied as of the date of removal

because Phoenix refers to the categories of damages listed in the complaint to say that Brown

could recover more than $75,000, but refused to admit in response to Brown’s discovery requests

that Brown was entitled to recover more than $75,000.12

       In opposition, Phoenix argues that it does not rely on the categories of damages listed in

the complaint to assess the amount in controversy, but rather relies upon Brown’s medical

records as demonstrating that his injuries, if proved to be related to the subject accident, would

likely result in a recovery of an amount greater than $75,000.13 Phoenix explains that, although

it did not admit that it owes Brown damages in excess of $75,000, it acknowledges that the

amount in controversy likely exceeds $75,000.14


       6
         Id. at 4.
       7
         R. Doc. 1 at 2-4.
       8
         Id. at 2.
       9
         Id. at 4.
       10
          Id. at 3-7.
       11
          Id. at 7-9.
       12
          R. Doc. 7-1 at 4-5.
       13
          R. Doc. 9 at 2-3.
       14
          Id. at 4-7.
                                                2
       Case 2:20-cv-01792-BWA-DMD Document 13 Filed 08/13/20 Page 3 of 4




III.    LAW & ANALYSIS

        A defendant may remove from state court to the proper United States district court “any

civil action brought in a State court of which the district courts of the United States have original

jurisdiction.” 28 U.S.C. § 1441(a). The federal district courts have original subject-matter

jurisdiction based on diversity of citizenship when the cause of action is between “citizens of

different States” and the amount in controversy exceeds the “sum or value of $75,000, exclusive

of interest and costs.” 28 U.S.C. § 1332(a)(1). Subject-matter jurisdiction must exist at the time

of removal to federal court, based on the facts and allegations contained in the complaint. St.

Paul Reins. Co. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998) (“jurisdictional facts must be

judged as of the time the complaint is filed”). “Any ambiguities are construed against removal

and in favor of remand to state court[,]” and “[t]he party seeking to remove bears the burden of

showing that federal jurisdiction exists and that removal was proper.”            Mumfrey v. CVS

Pharmacy, Inc., 719 F.3d 392, 398 (5th Cir. 2013) (citations omitted).

        Because plaintiffs in Louisiana state courts may not plead a specific amount of damages,

the Fifth Circuit has “established a clear analytical framework for resolving disputes concerning

the amount in controversy for actions removed from Louisiana state courts pursuant to §

1332(a)(1).” Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880, 882-83 (5th Cir. 2000). In these

cases, the removing defendant must prove by a preponderance of the evidence that the

jurisdictional amount is satisfied: (1) by demonstrating that it is facially apparent from the

petition that the claim likely exceeds $75,000, or (2) by setting forth facts, preferably in the

removal petition or sometimes by affidavit, that support a finding of the requisite amount. Id.

        In this case, Phoenix met its burden of demonstrating that the amount-in-controversy

threshold is satisfied. In the removal petition, Phoenix refers to the severity of the injuries

alleged by Brown, which show several disc herniations and bulges in his cervical and lumbar

spine for which he has received chiropractic treatments for neck and back pain and undergone
                                                 3
      Case 2:20-cv-01792-BWA-DMD Document 13 Filed 08/13/20 Page 4 of 4




two lumbar steroid injections.15 It is reasonable to conclude the medical care associated with

such injuries could cost more than $75,000. Thus, Phoenix has met its burden of establishing the

requisite amount in controversy.

IV.    CONCLUSION

       IT IS ORDERED that Brown’s motion to remand (R. Doc. 7) is DENIED.



       New Orleans, Louisiana, this 13th day of August, 2020.




                                                   ________________________________
                                                   BARRY W. ASHE
                                                   UNITED STATES DISTRICT JUDGE




       15
            R. Docs. 1 at 3-4; 1-3 at 8-19.
                                               4
